IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION ONE

STATE OF WASHINGTON,                     )      No. 78710-1-I
                                         )
                         Respondent,
                                         )
                v.                       )     UNPUBLISHED OPINION
                                         )
JAMIE ALLEN WALLS,                       )
                                         )
                         Appellant.      )     FILED: December30, 2019

       PER CURIAM    —   Jamie Walls appeals the $100 DNA (deoxyribonucleic acid)

collection fee imposed as part of his sentence for attempted first degree murder, first

degree burglary, unlawful imprisonment, second degree assault, felony violation of a

court order, misdemeanor violation of a court order, theft of a firearm, second degree

unlawful possession of a firearm, and felony harassment. Walls contends the DNA fee

should be stricken pursuant to the holding in State v. Ramirez, 191 Wash. 2d 732, 426
P.3d 714 (2018). We remand for further proceedings.

      When the court sentenced Walls in 2017, the DNA collection fee was mandatory

under RCW 43.43.7541 for anyone convicted of a felony. On June 7, 2018, House Bill

(HB) 1783 became effective and applied prospectively to all cases then pending on

direct appeal, including this appeal.   Ramirez, 191 Wash. 2d at 738, 747.       HB 1738

prohibited the imposition of discretionary legal financial obligations on defendants who

were indigent at the time of sentencing. Ramirez, 191 Wash. 2d at 739. It further provided
No. 78710-1 -1/2


that the DNA collection fee was not mandatory where “the state has previously collected

the offender’s DNA as a result of a prior conviction.” See Ramirez, 191 Wash. 2d at 747;

Statev. Catling, 193 Wash. 2d 252, 259, 438 P.3d 1174(2019).

       Here, Walls has a 2007 felony conviction for possession with intent to deliver

marijuana. Although that conviction should have resulted in a DNA sample being taken

from Walls, the State correctly points out that the record is silent as to whether his DNA

was in fact previously collected. See State v. Thibodeaux, 6 Wash. App. 2d 223, 230, 430
P.3d 700 (2018) (observing that defendants do not always submit to DNA collection

despite being ordered to do so), review denied, 192 Wash. 2d 1029 (2019).           In these

circumstances, we remand to the trial court to determine whether the State has

previously collected a DNA sample from Walls, and if so, to strike the DNA collection

fee from his judgment and sentence. See Catlinci, 193 Wash. 2d at 259.

      Remanded for proceedings consistent with this opinion.

                    FOR THE COURT:




                                            2